Citation Nr: 1805706	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  11-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral ankle myofascial syndrome to include as secondary to service-connected frostbite of the bilateral lower extremities (hereinafter bilateral ankle syndrome).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  He had a prior period of active duty for training from October 1976 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

On his December 2014 VA Form 9, the Veteran requested a videoconference hearing.  The hearing was scheduled for March 2016, but prior to the hearing, the Veteran, in writing, requested the hearing be rescheduled.  In November 2016, the Board remanded the Veteran's claims so that he could be afforded the hearing.  The hearing was rescheduled for April 2017.  In April 2017, the Veteran, in writing, requested the hearing be rescheduled.  The hearing was rescheduled for August 2017.  In an August 2017 Correspondence, the Veteran withdrew the hearing request.  As such, the hearing request is considered to be withdrawn.


FINDINGS OF FACT

1.  The preponderance of the evidence does not demonstrate that the Veteran's hepatitis C infection was acquired during active service, or that his hepatitis C infection is otherwise etiologically attributable to any aspect of his active duty service.

2.  The Veteran's bilateral ankle myofascial syndrome was not proximately due to or aggravated by a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2017).

2.  The criteria for service connection for a bilateral ankle myofascial syndrome, to include as secondary to service-connected frostbite of the bilateral lower extremities, have not met.  38 U.S.C. §§ 1101, 1110, 1131, 5101, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

III.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Hepatitis C

The Veteran contends that his hepatitis C is related to service.  See VA Form 9 entered in Caseflow Reader in March 2011.

The Veteran has a current diagnosis of hepatitis C.  See VA Examination entered in Caseflow Reader in August 2010.  As such, element (1) under Shedden is met.

In December 1978 while in service, the Veteran was diagnosed with acute viral hepatitis with no jaundice.  See STR entered in Caseflow Reader in April 2015, p. 24.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds that element (2) under Shedden is met.

However, on review of all the evidence, lay and medical, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's hepatitis C had its onset during active duty service or that his hepatitis C is otherwise related to his active duty service.  Therefore, element (3) under Shedden is not met.

VA recognizes a number of risk factors for hepatitis C.  Such risk factors include transfusion of blood or blood products before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, IV drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Training Letter 211A (01-02) April 17, 2001; VA Training Letter 211B (98-110) (November 30, 1998).

In December 1978, the Veteran was diagnosed with acute viral hepatitis with no jaundice.  See STR entered in Caseflow Reader in April 2015, p. 24.  In February 1980, the Veteran underwent a separation examination.  See STR entered in Caseflow Reader in April 2015, p. 72.  The examiner noted that the Veteran had hepatitis in 1979 with no sequelae.  See id. at 73.  

In May 2005, following separation, the Veteran was seen at VA.  See Medical Treatment Record-Government Facility entered in Caseflow Reader in June 2005, p. 2.  The Veteran reported his risk factors for hepatitis C included cocaine use and IV drug use.  The examiner noted that the Veteran reported that he had previously tested positive for hepatitis C in 1979, but had had no problems since then.  See id. at 3.   

In August 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his hepatitis C.  The examiner reviewed the claims file and VAMC records and performed an in-person examination.  The examiner noted that during service, the Veteran was diagnosed with acute hepatitis.  The Veteran stated that while in service, he had no risk factors for hepatitis C.  However, after service, the Veteran engaged in IV drug abuse and cocaine use.

The examiner confirmed the hepatitis C diagnosis.  The examiner stated that when the Veteran was diagnosed with hepatitis, the diagnostic testing for hepatitis C was not available.  However, since the Veteran had no risk factors for hepatitis C while in the military, the hepatitis in service was most likely hepatitis A.  The examiner further stated that the Veteran reported a major hepatitis C risk factor of IV drug abuse subsequent to his separation from service and likely contracted hepatitis C when he engaged in the IV drug abuse.  The examiner opined that it was less likely than not that the Veteran's current hepatitis C is a result of or a continuation of the hepatitis that was diagnosed in service, which was most likely hepatitis A which resolved without residual.   

Based on the evidence of record, the Board finds that service connection for hepatitis C is not warranted.  The Board notes that during service, the Veteran was diagnosed with viral hepatitis; however, after treatment, the Veteran's hepatitis was resolved with no recurrence of symptoms.  Additionally, during the Veteran's VA examination, the examiner stated that while in service, the Veteran most likely had hepatitis A, and his current hepatitis C diagnosis was attributed to his post-service IV drug abuse.   

The Board notes that the medical evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's current hepatitis C to his active duty service.  Additionally, the Veteran has not submitted competent nexus evidence contrary to the VA examiner's opinion or other evidence of record.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).

The Board has considered the Veteran's statements regarding the etiology of the Veteran's hepatitis C.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a causal relationship between the hepatitis C and in-service hepatitis is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board also notes that the May 2005 VA record contains merely the Veteran's reported statement that he was diagnosed with hepatitis C during service, which as discussed above, has not been substantiated by the more probative evidence of record.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hepatitis C was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for hepatitis C.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Bilateral Ankle Syndrome

The Veteran's asserts that his bilateral ankle myofascial syndrome is due to his service-connected frostbite of the bilateral lower extremities.  See Statement in Support of Claim entered in Caseflow Reader in October 2012.  Specifically, the Veteran asserts that because of the pain and soreness in his feet and toes, he "cannot at all times walk with his feet flat to the ground."  Therefore, he had to walk on the sides of his feet and also on his heels which seemed to cause his ankles to become painful, stiffen, and lock up.  See id.  

Regarding direct service connection, the evidence does not reflect, and the Veteran does not contend, that his bilateral ankle myofascial syndrome is directly related to his military service.  Therefore, the Board finds that service connection is not warranted on a direct basis. 

Regarding secondary service connection, the Veteran has a current diagnosis of bilateral ankle myofascial syndrome.  See December 2012 VA examination.  As such, element (1) under Wallin is met.

The Veteran is service connected for frostbite of the bilateral lower extremities.  See Notification Letter entered in Caseflow Reader in March 2003.  As such, element (2) under Wallin is met.

However, the Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's bilateral ankle syndrome and his service-connected frostbite of the bilateral lower extremities.  Therefore, element (3) under Wallin has not been met.   

The Veteran's service treatment records (STRs) are absent of complaints, treatments, or diagnosis of a bilateral ankle condition.  In August 1978, the Veteran was seen for his bilateral plantar disorder.  See STR entered in in Caseflow Reader in April 2015, p. 71.  Films were taken of the Veteran's feet.  See id.  The examiner noted that there was evidence of bony density adjacent to the superior aspect of the talus of the left ankle.  See id.  The examiner noted that both ankles were otherwise normal.  See id.  During his February 1980 separation physical, the Veteran denied having swollen or painful joints; arthritis or rheumatism; or bone, joint or other abnormalities.  Additionally, there were no specific complaints related to the right and/or left ankles in the separation exam.  See STR entered in Caseflow Reader in April 2015, p. 72-73.   

In December 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his bilateral ankle disability.   The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that due to his bilateral service-connected feet, he often ambulated on the sides of his feet.  He further stated that due to his altered mode of ambulating, he began experiencing pain and stiffness over his bilateral ankles.  

The examiner noted that the ankles were normal in appearance.  The ankle X-rays showed no bone joint or soft tissue abnormality.  However, there was a small ossicle on the anterior left talus.  There were no other significant diagnostic test findings and/or results.  The examiner diagnosed the Veteran with lateral ankle myofascial syndrome.  The examiner opined that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected feet.  The examiner stated that he did not know of any medical authority or peer reviewed medical literature which supported the contention that a cold injury of the feet can cause dysfunction of the large joints, specifically the ankles.  Additionally, the examiner noted that when the Veteran was observed outside of the clinical environment, the Veteran's gait was normal.  

Based on the evidence of record, the Board finds that service connection for bilateral ankle syndrome is not warranted.  The VA examiner's opinion is probative, based on a thorough review of the record, and contains a sufficient rationale.  The examiner considered the Veteran's relevant medical history and contentions when formulating his opinions.  The examiner's notation that the Veteran's gait was normal weighs against a finding that his service-connected disability aggravated his ankles due to any claimed altered gait.  Additionally, the Veteran has not submitted competent nexus evidence contrary to the VA examiner's opinion.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

The Board has considered the Veteran's lay statements asserting that his service-connected frostbite of the bilateral lower extremities caused his bilateral ankle syndrome.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between frostbite of the bilateral lower extremities and bilateral ankle syndrome is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007).

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for bilateral ankle syndrome is not warranted on a direct or secondary basis.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for Hepatitis C is denied.

Entitlement to service connection for bilateral ankle syndrome to include as secondary to service-connected frostbite of the bilateral lower extremities is denied.  





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


